      Case 1:19-cr-00063-LG-JCG Document 269 Filed 09/07/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                               CAUSE NO. 1:19cr63-LG-JCG-2

 JARLEESA NICOLE WRIGHT


      ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [258] Motion for Compassionate Release filed

by the defendant, Jarleesa Nicole Wright. The Government has filed a response in

opposition to the Motion, which Wright filed a reply. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Wright’s Motion should be denied.

                                   DISCUSSION

      On September 18, 2019, Wright was convicted of one count of possession with

intent to distribute cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1). The

Court sentenced her to 92 months’ imprisonment, 3 years’ supervised release, a

$3,000 fine, and a $100 special assessment. Wright is currently being housed at

Satellite Prison Camp (“SPC”) Aliceville in Aliceville, Alabama, and is scheduled to

be released on October 4, 2025.

      On June 9, 2021, Wright filed a Motion for Compassionate Release, citing the

threat of COVID-19 on her mother’s deteriorating health, who is the primary

caregiver of Wright’s minor children, as an “extraordinary and compelling reason”

justifying release. Wright also notes that she has learned from her mistakes and

                                          -1-
        Case 1:19-cr-00063-LG-JCG Document 269 Filed 09/07/21 Page 2 of 5




has completed various programs offered at SPC, including the administrative

secretary program. If released, Wright plans on seeking employment as an

administrative assistant. The Government objects to Wright’s Motion on its

merits.1

         A court can reduce a sentence “if it finds that extraordinary and compelling

reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The Court also must consider the factors set forth in 18 U.S.C. §

3553(a), to the extent they are applicable. See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has not issued a relevant policy since the First Step Act of

2018 (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to file motions

for compassionate release.2 The old pre-FSA policy statement appears in U.S.S.G. §

1B1.13, and only applies to “‘motion[s] of the Director of the Bureau of Prisons.’”

United States v. Shkambi, 993 F.3d 388, 391 (5th Cir. 2021) (quoting U.S.S.G. §

1B1.13). District courts are not bound by the policy statement nor the commentary

but are bound only by § 3582(c)(1)(A)(i) and the § 3553(a) factors. Shkambi, 993

F.3d at 393. Courts nonetheless find § 1B1.13 informing to the analysis of what

may be “extraordinary and compelling” to merit compassionate release. United




1   See United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020).

2Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                           -2-
      Case 1:19-cr-00063-LG-JCG Document 269 Filed 09/07/21 Page 3 of 5




States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021); see also United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020).

      The Court finds that Wright’s family circumstances do not justify release.

See U.S.S.G. § 1B1.13 n.1(C). Family circumstances can only justify compassionate

release in extreme situations, such as incapacitation or death of the caregiver of the

minor child. See, e.g., United States v. Bowyer, 2020 WL 5942195, at *2 (E.D. La.

Oct. 7, 2020). Wright claims that her mother is the primary caretaker of her two

minor children, with her health deteriorating daily. She claims that her mother

suffers from hypertension, obesity, pulmonary artery disease, congestive heart

failure, a thyroid condition, chronic bronchitis, borderline diabetes, and poor

circulation in both legs. These health conditions have allegedly left Wright’s mother

incapacitated and unable to properly care for Wright’s children. For guidance on

what constitutes “incapacitation,” courts look to the BOP’s non-binding Program

Statement for processing compassionate release requests. See, e.g., United States v.

White, No. 16-40, 2021 WL 1721016, at *4 (E.D. La. April 30, 2021) (citations

omitted). The definition relevant to Wright’s mother provides that “‘incapacitation’

means the family caregiver suffered a severe injury (e.g., auto accident) or suffers

from a severe illness (e.g., cancer) that renders the caregiver incapable of caring for

the child.” Id. at *4 n.29 (citing Federal Bureau of Prisons, Program Statement §

5050.50, https://www.bop.gov/policy/progstat/5050_050_EN.pdf, at 7). Here, Wright

alleges that her mother suffers from various serious medical conditions, but has not

provided evidence that her conditions have left her “completely disabled.” See



                                          -3-
      Case 1:19-cr-00063-LG-JCG Document 269 Filed 09/07/21 Page 4 of 5




White, 2021 WL 1721016, at *4 (citing Federal Bureau of Prisons, Program

Statement § 5050.50, https://www.bop.gov/policy/progstat/5050_050_EN.pdf, at 10);

cf. United States v. Sam, No. 17-83, 2020 WL 3415771, at *3 (E.D. La. June 22,

2020) (denying compassionate release for lack of evidence regarding family

circumstances). As such, the Court finds that Wright has not shown that her family

circumstances are extraordinary and compelling reasons meriting compassionate

release.

      Moreover, a generalized fear of contracting COVID-19 does not justify

compassionate release. See Thompson, 984 F.3d at 435. This Court has repeatedly

recognized that the BOP is taking significant measures to protect the health of the

inmates in its charge. The record also reflects that Wright was offered the Pfizer

COVID-19 vaccine on March 12, 2021, but refused. Wright does not state whether

her mother has received the COVID-19 vaccine. Like other courts, this Court is not

inclined to find compelling circumstances based on COVID-19 concerns when a

person has declined precautions against infection. See, e.g., United States v. Pruitt,

No. 3:14-CR-0384-B-1, 2021 WL 1222155, at *3 (N.D. Tex. April 1, 2021).

Therefore, the Court finds that Wright’s claims, and generalized concerns of

contracting COVID-19, are not an “extraordinary and compelling reason” under 18

U.S.C. § 3582(c)(1)(A) justifying her release.

      The § 3553(a) factors also disfavor a sentence reduction. See 18 U.S.C. §

3553(a). Wright was convicted of one of the six counts listed against her in the

indictment. At the time of sentencing, she had a total offense level of 34 and a



                                          -4-
      Case 1:19-cr-00063-LG-JCG Document 269 Filed 09/07/21 Page 5 of 5




criminal history category of I. (Presentence Investig. Report (“PSR”), at ¶¶ 114,

117, at 26, ECF No. 159). Requiring Wright “to serve the remainder of [her]

sentence would ‘provide just punishment for the offense’ and ‘afford adequate

deterrence to criminal conduct.’” Chambliss, 948 F.3d at 694; see also 18 U.S.C. §

3553(a)(2)((A), (B). The Court commends Wright on her enrollment in various

classes offered at SPC Aliceville. However, to prematurely release Wright would

potentially create an unwarranted disparity “among defendants with similar

records who have been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6).

For all these reasons, the Court finds that a reduction in Wright’s sentence would

not reflect the gravity of her offense, nor provide adequate deterrence thereto.3

      IT IS THEREFORE ORDERED AND ADJUDGED that the [258] Motion

for Compassionate Release filed by the defendant, Jarleesa Nicole Wright, is

DENIED.

      SO ORDERED AND ADJUDGED this the 7th day of September, 2021.


                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




3To the extent that Wright requests a transfer to home confinement, the Court has
no authority to order such a transfer. United States v. Delco, No. 09-57, 2020 WL
4569670, at *7 (E.D. La. Aug. 7, 2020).
                                          -5-
